Citation Nr: 1022722	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
February 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over the Veteran's claim 
was subsequently transferred to the VA RO in Denver, 
Colorado.  

In April 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDING OF FACT

The competent evidence of record does not show that the 
Veteran is currently diagnosed with psoriatic arthritis.


CONCLUSION OF LAW

Psoriatic arthritis was not incurred in or aggravated by 
active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In September 2009, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication of the Veteran's claim.  Specifically, the 
Board ordered the AMC to schedule the Veteran for a VA 
examination in order to determine whether the Veteran has 
psoriatic arthritis and, if so, to also determine the 
etiology or onset of the disorder.  A remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  When remand orders are not complied 
with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the 
Veteran with an adequate medical examination in October 2009.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the September 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran filed his claim in September 2005, asserting that 
his skin condition has caused his arthritis.  In December 
2005, March 2008, and September 2009 correspondence, the 
RO/AMC advised the Veteran of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorder on a direct and secondary basis and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO/AMC also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  Finally, the VCAA 
notice letter explained the elements of degree of disability 
and effective date to the Veteran.  

The Board further notes that the Veteran was provided with a 
copy of the February 2006 rating decision, the March 2007 
statement of the case (SOC), the September 2009 Board remand, 
and the March 2010 supplemental statement of the case, which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, VA obtained the 
Veteran's VA treatment records, associated his service 
treatment records (STRs) with the claims file, and provided 
the Veteran with compensation and pension examinations in 
January 2006 and October 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the October 2009 VA examination obtained 
in this case was more than adequate, as it included the 
Veteran's subjective complaints about his claimed disability 
and the objective findings needed to diagnose and rate the 
disability. 
The Veteran has not made the RO, the AMC, or the Board aware 
of any other evidence relevant to this appeal that he or the 
VA needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be established for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Analysis

The Veteran argues that he was diagnosed with psoriasis while 
serving on active military duty, which has since caused his 
claimed psoriatic arthritis.  However, the Board finds that, 
for the following reasons, the preponderance of the evidence 
shows that the Veteran does not have psoriatic arthritis, 
and, therefore service connection is not warranted.

The Veteran stated in his informal claim that he began 
receiving treatment for his arthritis in 2004.  Indeed, the 
disorder was first mentioned in a June 2004 VA treatment 
record.  At that time, the Veteran complained of recently 
diagnosed psoriatic arthritis.  The treatment record listed 
psoriatic arthritis in the assessment section, and the 
treating physician noted that he may be a candidate for 
biologic therapy given his psoriasis plus psoriatic 
arthritis.  

The Veteran next presented for treatment for his arthritis in 
October 2005.  His arthritis was described as a type I plaque 
variety with prominent scaling most notable on the knees and 
eyelids per the Veteran's description.  The arthritis was 
characterized by polyarticular pain affecting every joint of 
his body, as well as his neck and back.  It also resulted in 
morning stiffness; some occasional swelling of the knees, 
ankles, and hands; and pain.  The Veteran also expressed an 
interest in definitively indentifying psoriatic arthritis if 
possible.  Then, after examination, the Veteran's diagnosis 
was listed as "Arthritis, Osteo vs. Psoriatic."  The doctor 
also noted that he would take x-rays of the Veteran's pelvis, 
bilateral hands, knees, and shoulders in the following week.  
However, the record does not contain any x-ray findings 
following the Veteran's October 2005 treatment.    

Then, in January 2006, the Veteran presented to the 
rheumatology clinic.  A resident noted that his history 
included questionable osteoarthritis versus psoriatic 
arthritis.  The resident stated that at the Veteran's last 
visit in December 2005, it was thought that the Veteran 
likely had osteoarthritis given his lack of inflammatory 
markers and degenerative joint disease changes on x-rays.  
The resident listed degenerative joint disease of several 
joints as the impression from x-rays in October 2005.  She 
found that the Veteran's arthritis was likely osteoarthritis 
and not psoriatic arthritis because the Veteran's x-rays did 
not show erosive changes and there was no elevation of 
inflammatory markers.  Furthermore, the Veteran's arthritis 
pain had not improved with Methotextrate.  Another physician 
saw and evaluated the Veteran at this time, as well as 
discussed his treatment with the resident.  She added that 
the Veteran was without synovitis on multiple examinations 
and both x-rays and labs were negative for inflammatory 
changes.  Therefore, she concluded that the Veteran's 
symptomatology was most consistent with overlap of psoriatic 
skin disease, osteoarthritis, and fibromyalgia.  She further 
found that there was no sign of psoriatic arthritis.  

In July 2007, a podiatrist noted that the Veteran had 
psoriatic arthritis that was stable and followed by the 
Veteran's dermatologist and primary care physician.  In many 
treatment records between November 2006 and June 2008, a 
nurse practitioner listed questionable psoriatic arthritis 
versus fibromyalgia as one of the Veteran's assessments.  
None of these records included any explanation as to how such 
a diagnosis was reached or description of an examination for 
psoriatic arthritis.    

As part of its duty to assist, VA afforded the Veteran with 
two compensation and pension examinations.  The first was a 
dermatologic examination in January 2006, which the Board has 
already found inadequate because the examiner failed to 
discuss whether the Veteran had psoriatic arthritis.  After 
the Board's remand, the Veteran was scheduled for a joints 
examination in October 2009.  The examiner began his report 
with a brief history of the Veteran's psoriasis treatment.  
He then noted that the Veteran had an onset of both 
arthralgias and myalgias involving the neck, trapezius 
muscles bilaterally into the shoulders, back, bilateral 
quadriceps, knees, and wrists.  Stiffness in the Veteran's 
joints and muscles would wax and wane, but, even though 
stiffness had increased over the previous two years, the 
Veteran has never had any swelling, heat, or redness 
involving any of the aforementioned joints.  After reviewing 
the rheumatology clinic's records, the examiner noted that 
there has never been any inflammatory involvement found in 
any of his joints over the previous four years but there was 
evidence of tenderness over the trapezius muscles, the 
supraspinatus muscles bilaterally, and the paravertebral 
musculature of the thoracic and lumbosacral spine.  

On examination, the Veteran was tender to palpation over the 
trapezius muscles bilaterally, over the supraspinatus muscles 
posteriorly bilaterally, along the paraspinous musculature 
over the thoracic spine down to the lumbosacral spine, and 
over the bilateral quadriceps and calves.  The Veteran's 
shoulders disclosed no signs of heat, swelling, redness, or 
deformity, and he had normal range of motion of the 
shoulders.  The Veteran's wrists showed no heat, swelling, 
redness, or any inflammation of the synovial membranes, while 
his knees disclosed no instability, coordination, 
fatigability, or weakness.  The Veteran had near full range 
of motion in his wrists and full range of motion of his 
knees, although he was too fatigued and weak to attempt deep 
knee bends.  

Next, the examiner reviewed the Veteran's x-rays from 2005, 
finding normal hips and very mild bilateral degenerative 
joint disease of the knees and shoulders.  X-rays from April 
2009 showed very mild bilateral degenerative joint disease of 
the hands and first metatarsal joints bilaterally.  The 
examiner stated that he specifically reviewed these x-rays 
for the possibility of psoriatic arthritis and found no 
features of psoriatic arthritis.  He diagnosed the Veteran 
with fibromyalgia; mild degenerative joint disease of the 
knees, hands, and shoulders; and psoriasis.  The examiner 
specifically found that there were no clinical, radiographic, 
or serological findings to establish a diagnosis of psoriatic 
arthritis.  Furthermore, he opined that the Veteran's 
myalgias and arthralgias were not caused by or a result of 
psoriasis.  In support of this opinion, the examiner repeated 
that the Veteran had clinical evidence of fibromyalgia but no 
clinical, radiographic, or physical changes of psoriatic 
arthritis and added that the Veteran does not have any of the 
known clinical patterns of psoriatic arthritis.

In light of the foregoing, the Board affords more weight to 
the diagnoses from the compensation and pension examiner and 
the rheumatology clinic doctors than those contained in the 
other treatment records.  For one thing, these doctors 
provided a detailed explanation of why they concluded that 
the Veteran's arthritis was not psoriatic.  These discussions 
included a physical examination of the Veteran's joints, a 
review of his x-rays, and even considered that the Veteran's 
psoriasis medication was not helping his arthritis.  On the 
contrary, the other treatment records seem to merely repeat 
what was already reported as the Veteran's history of 
psoriatic arthritis.  Additionally, doctors in the 
rheumatology clinic and the doctor performing a joints 
examination would likely have more expertise in 
distinguishing between psoriatic arthritis and other forms of 
arthritis than a dermatologist, podiatrist, or nurse 
practitioner.  For these reasons, the Board affords more 
probative value to their diagnoses and finds that the Veteran 
is not currently diagnosed with psoriatic arthritis.  
Therefore, service connection is not warranted, and the 
Veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).         
ORDER

Entitlement to service connection for psoriatic arthritis is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


